EXHIBIT 10.1

 

METRO ONE TELECOMMUNICATIONS, INC.

RETENTION PLAN

 

PURPOSE

 

In the wake of the current downsizing as a result of the loss of its Nextel
business, Metro One considers it in the best interests of the company to foster
the continuous employment of certain employees who possess specialized knowledge
critical to the company’s business.   This Retention Plan is applicable only for
the purpose of the current circumstances and does not apply to other
circumstances or events.

 

PARTICIPANTS

 

Employees eligible for Retention Incentives will be selected by the Board of
Directors or its designee based on one or all of the following:

 

•                  Position held

•                  Skills

•                  Relative importance of skills to required tasks

 

AGREEMENT

 

A written agreement containing the eligibility criteria and terms of payment
must be signed and dated by the eligible employee and the CEO.

 

DURATION

 

The retention period will be determined by the Board of Directors or its
designee based on the circumstances, the financial condition of the company, the
specific tasks to be provided by the employee, including any follow-up that may
be required.

 

AMOUNT

 

Employees are eligible to receive up to three weeks’ base pay per year of
service at the employee’s current rate, with a minimum payment of 26 weeks base
pay at the employee’s current rate.  Exceptions may be made by the Board of
Directors at the recommendation of the Chief Executive Officer.

 

PAYMENT OF RETENTION

 

Retention will be paid in three incremental installments during the term of the
retention, provided the following conditions are met: (1) the employee maintains
adequate performance during the specified retention period, (2) the employee
continues his/her employment with Metro One through the end of the retention
period; (3) the employee signs a release of claims in substantially the same
form as Exhibit A to the Retention Agreement.

 

--------------------------------------------------------------------------------


 

The first payment of 25% of the total retention incentive will be made on the
first regular pay day after the Retention Agreement is signed.  The second
payment of 25% will be paid half way through the retention period.  The third
payment of 50% will be paid at the end of the retention period, after the
Release has been signed and the revocation period in the Release has expired. 
If employment ends during the retention period due to employee’s resignation,
poor performance, or unacceptable behavior, no retention will be paid.   If
Metro One terminates the employee’s employment without cause, or the employee
terminates his or her employment for Good Reason prior to the end of the
retention period, the remaining retention amount will be paid.  For the purpose
of this plan, Good Reason means:

 

•                  a reduction in the employee’s upward reporting
responsibility, titles, or offices in effect on the date the Retention Agreement
is signed by the employee (the Effective Date), or any change in duties that has
the effect of materially diminishing the employee’s responsibility or authority;

 

•                  a reduction in the employee’s compensation in effect on the
Effective Date;

 

•                  a requirement that employee be based anywhere other than
within 25 miles of employee’s job location on the Effective Date; or

 

•                  without replacement by plans or programs which, taken as a
whole, provide benefits similar to those discontinued or adversely affected, a
material reduction in any bonus, incentive, stock ownership, purchase, option,
life insurance, health, accident, disability, or any other employee compensation
or benefit plan or program in which the employee is participating on the
Effective Date.

 

2

--------------------------------------------------------------------------------


 

(FORM OF)

 

RETENTION AGREEMENT

 

This Retention Agreement (Agreement) is between Metro One
Telecommunications, Inc. (Company) and                                
 (Employee).

 

RECITALS

 

A.            Company considers it in its best interests to foster the
continuous employment of Employee in his/her present position.

 

B.            Company acknowledges the possibility that it may undergo further
downsizing and other changes that may foster uncertainty and questions by
Employee that could result in the departure or distraction of Employee to the
detriment of Company.

 

C.            Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of Employee to
his/her assigned duties without distraction in the face of potentially
disturbing circumstances arising from the potential changes that may occur at
Company.

 

Therefore, in consideration of the mutual promises set forth below, the parties
agree as follows:

 


I.                                         AGREEMENT


 

1.             Term of Agreement.  The term of this Agreement is from
                                                                                         
to
                                                                                            
(the Retention Period).

 

2.             Retention Incentive.  The minimum Retention Incentive payable
under this Agreement shall be twenty-six weeks of base pay at Employee’s current
rate, provided Employee meets all eligibility criteria under paragraph 3. 
Generally the maximum Retention Incentive payable under this Agreement is equal
to three weeks of the Employee’s base pay at Employee’s current rate multiplied
by the Employee’s years of service.  Exceptions may be made by the Board of
Directors at the recommendation of the Chief Executive Officer.

 

3.             Eligibility for Retention Incentive.  The Retention Incentive,
less applicable withholdings, will be paid in three installments provided the
following conditions are met: (1) Employee continues his/her employment with
Company through the end of the Retention Period, (2) Employee maintains adequate
attendance and performance during the Retention Period, and (3) Employee signs a
release of claims in substantially the same form as Exhibit A to this
Agreement.  If Company terminates Employee’s employment without Cause (defined
below) or Employee resigns for Good Reason (defined below) prior to the end of
the Retention Period, Employee will receive the full Retention Incentive.  If
Employee resigns without Good Reason or is terminated for Cause during the
Retention Period, Employee is ineligible for further Retention Incentive
payments.

 

3

--------------------------------------------------------------------------------


 

4.             Timing of Payments.  Twenty-five percent (25%) of the Retention
Incentive will be paid on the first regular pay day after the Retention
Agreement is signed, another twenty-five percent (25%) will be paid half way
through the Retention Period, and the remaining fifty percent (50%) will be paid
upon expiration of the revocation period set forth in Exhibit A to this
Agreement.  If Employee is terminated without Cause or resigns for Good Reason
prior to the end of the Retention Period, Employee will be paid any remaining
installments in a lump sum upon expiration of the revocation period set forth in
Exhibit A to this Agreement.

 

5.             Effect of Termination.

 

(a)           Voluntary Resignation or Termination for Cause.  Except as
provided in paragraph 5(b), Company will have no obligation to pay Employee any
further Retention Incentive in the event Employee resigns or Company terminates
Employee’s employment for Cause at any time through the end of the Retention
Period.  For the purpose of this Agreement, Cause means:

 

(1)           Employee is convicted of a felony;

 

(2)           Employee engages in misappropriation of Company’s funds or assets;

 

(3)           Employee engages in dishonesty, disloyalty, and/or fraud in
connection with Company;

 

(4)           Employee violates any agreement with Company regarding
restrictions on competition, the disclosure of confidential information and/or
the assignment of intellectual property or inventions;

 

(5)           Employee engages in conduct which has or causes a diminishing
effect on Company’s reputation, goodwill or business;

 

(6)           Employee fails to meet attendance and performance requirements
under paragraph 3, refuses to perform his/her assigned duties, or engages in
conduct that violates written Metro One policy.

 

(b)           Resignation for Good Reason.  If Employee terminates his or her
employment for Good Reason prior to the end of the Retention Period, the
remaining Retention Incentive will be paid.  For the purpose of this plan, Good
Reason means:

 

(1)                                  A reduction in the employee’s upward
reporting responsibility, titles, or offices in effect on the effective date of
this Agreement (the Effective Date), or any change in duties that has the effect
of materially diminishing the employee’s responsibility or authority;

 

4

--------------------------------------------------------------------------------


 

(2)           A reduction in the employee’s compensation in effect on the
Effective Date;

 

(3)           A requirement that employee be based anywhere other than within 25
miles of employee’s job location on the Effective Date of this Plan; or

 

(4)           Without replacement by plans or programs which, taken as a whole,
provide benefits similar to those discontinued or adversely affected, a material
reduction in any bonus, incentive, stock ownership, purchase, option, life
insurance, health, accident, disability, or any other employee compensation or
benefit plan or program in which the employee is participating on the Effective
Date.

 

5.             At Will Employment.  Nothing in this Agreement constitutes a
guarantee of continued employment or otherwise modifies the at will nature of
Employee’s employment with Company.  Therefore, both Company and Employee retain
the right to terminate the employment relationship at any time, with or without
Cause or notice.

 

6.             Confidentiality.  It is expressly understood and agreed that
Employee will keep both the fact and terms of this Agreement and Exhibit A to
this Agreement confidential, and that Employee may not disclose the terms or
conditions to anyone, except that Employee may disclose the contents of this
Agreement as required by law and (1) to his/her immediate family, (2) to his/her
lawyers, tax accountants and other advisors in order to seek advice about its
provisions, and properly account for and report its effects, (3) to obtain
enforcement of any of its provisions; provided anyone to whom Employee is
authorized to disclose this Agreement agrees to be bound by the terms of this
paragraph.

 

7.             Governing Law and Dispute Resolution.  This Agreement is governed
by Oregon law, without regard to conflicts of law principles.  The parties agree
that any dispute (1) concerning the interpretation, construction or breach of
this Agreement, (2) arising from Employee’s employment or service with Company,
or (3) relating to any compensation or benefits Employee may claim, shall be
submitted to a mediator agreed upon by the parties for nonbinding confidential
mediation in Portland, Oregon.  Each party shall bear their own costs of
mediation.  If the matter cannot be resolved with the aid or the mediator, it
shall be submitted to final and binding confidential arbitration in Portland,
Oregon, pursuant to the rules of the American Arbitration Association or such
other rules as agreed to by the parties.  The prevailing party shall be entitled
to recover its reasonable costs, attorney fees and out-of pocket expenses
relating to arbitration.  Both parties agree that the procedures outlined in
this paragraph are the exclusive methods of dispute resolution.

 

8.             Severability.  The provisions of this Agreement are severable. 
If any provision of this Agreement or its application is held invalid, the
invalidity shall not affect other obligations, provisions, or applications of
this Agreement which can be given effect without the invalid obligations,
provisions, or applications.

 

5

--------------------------------------------------------------------------------


 

9.             Section Headings.  The section headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.

 

10.          Entire Agreement.  This Agreement, including Exhibit A to this
Agreement, constitutes the entire agreement between the parties and supersedes
all prior or contemporaneous oral or written understandings, statements,
representations or promises with respect to its subject matter.

 

This Agreement is not effective until it is signed by all parties.

 

EMPLOYEE

METRO ONE TELECOMMUNICATIONS,
INC.

 

 

 

 

By:

 

 

 

 

Date:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------